      Case 4:20-cv-03900 Document 1 Filed on 11/16/20 in TXSD Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS


 ROBERT MECEA,

                                Plaintiff,                    Docket No. 4:20-cv-3900

        - against -                                           JURY TRIAL DEMANDED

 EBONY MEDIA HOLDINGS, LLC and CVG GROUP,
 LLC

                                Defendants.


                                         COMPLAINT

       Plaintiff Robert Mecea (“Mecea” or “Plaintiff”) by and through his undersigned counsel,

as and for his Complaint against Defendants Ebony Media Holdings, LLC (“Ebony Media”) and

CVG Group, LLC (“CVG Group” and together with Ebony Media “Defendants”) hereby alleges

as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendants unauthorized reproduction and public display of a

copyrighted photograph of Jasmine Campbell, owned and registered by Mecea, a professional

photographer. Accordingly, Mecea seeks monetary relief under the Copyright Act of the United

States, as amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).
      Case 4:20-cv-03900 Document 1 Filed on 11/16/20 in TXSD Page 2 of 5




       3.      This Court has personal jurisdiction over Defendants because Defendants resides

in and/or transacts business in Texas.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                            PARTIES

       5.      Mecea is a professional photographer in the business of licensing his photographs

to online and print media for a fee having a usual place of business at 583 17th Street Apt. 3,

Brooklyn, NY 11218.

       6.      Upon information and belief, Ebony Media is a domestic limited liability

company duly organized and existing under the laws of the State of Texas, with a place of

business 1700 Post Oak Boulevard STE 600, Houston, TX 77056. Upon information and belief

Ebony Media is registered with the Texas Department of State Division of Corporations to do

business in the State of Texas. At all times material, hereto, Ebony Media has owned and

operated a website at the URL: www.ebony.com (the “Website”).

       7.      Upon information and belief, CVG Group is a domestic limited liability company

duly organized and existing under the laws of the State of Texas, with a place of business at 1700

Post Oak Boulevard STE 600, Houston, TX 77056. Upon information and belief Ebony Media is

registered with the Texas Department of State Division of Corporations to do business in the

State of Texas. At all times material, hereto, Ebony Media has owned and operated a website at

the URL: www.ebony.com (the “Website”).

                                   STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       8.      Mecea photographed Jasmine Campbell (the “Photograph”). A true and correct

copy of the Photograph is attached hereto as Exhibit A.
      Case 4:20-cv-03900 Document 1 Filed on 11/16/20 in TXSD Page 3 of 5




       9.        Mecea is the author of the Photograph and has at all times been the sole owner of

all right, title and interest in and to the Photograph, including the copyright thereto.

       10.       The Photograph was registered with the United States Copyright Office and was

given registration number VA 2-098-266 and titled “Mecea_Jasmine Campbell, 1_4_18.jpg.”

See Exhibit B.

       B.        Defendants Infringing Activities

       11.       On or about January 5, 2018, Defendants ran an article on the Website titled

Woman Sues NYPD Claiming Cop Arrested Her After Refusing to Expose Breasts. See URL

https://www.ebony.com/news-views/woman-sues-nypd. The article featured the Photograph. A

true and correct copy of the article and a screenshot of the Photograph on the article are attached

hereto as Exhibit C.

       12.       Defendants did not license the Photograph from Plaintiff for its article, nor did

Defendants have Plaintiff’s permission or consent to publish the Photograph on its Website.

                                CLAIM FOR RELIEF
                    (COPYRIGHT INFRINGEMENT AGAINST DEFENDANTS)
                                (17 U.S.C. §§ 106, 501)

       13.       Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-12 above.

       14.       Defendants infringed Plaintiff’s copyright in the Photograph by reproducing and

publicly displaying the Photograph on the Website. Defendants are not, and has never been,

licensed or otherwise authorized to reproduce, publically display, distribute and/or use the

Photograph.
          Case 4:20-cv-03900 Document 1 Filed on 11/16/20 in TXSD Page 4 of 5




          15.   The acts of Defendants complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

          16.   Upon information and belief, the foregoing acts of infringement by Defendants

have been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s

rights.

          17.   As a direct and proximate cause of the infringement by the Defendants of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendants profits pursuant to 17 U.S.C. § 504(b) for the infringement.

          18.   Alternatively, Plaintiff is entitled to statutory damages up to $150,000 per work

infringed for Defendants willful infringement of the Photograph, pursuant to 17 U.S.C. § 504(c).

          19.   Plaintiff further is entitled to his attorney’s fees and full costs pursuant to

17 U.S.C. § 505.

                                      PRAYER FOR RELIEF

          WHEREFORE, Plaintiff respectfully requests judgment as follows:

          1.    That Defendants be adjudged to have infringed upon Plaintiff’s copyrights in the

                Photograph in violation of 17 U.S.C §§ 106 and 501;

          2.    That Plaintiff be awarded either: a) Plaintiff’s actual damages and Defendants

                profits, gains or advantages of any kind attributable to Defendants infringement of

                Plaintiff’s Photograph; or b) alternatively, statutory damages of up to $150,000

                per copyrighted work infringed pursuant to 17 U.S.C. § 504;

          3.    That Defendants be required to account for all profits, income, receipts, or other

                benefits derived by Defendants as a result of its unlawful conduct;
      Case 4:20-cv-03900 Document 1 Filed on 11/16/20 in TXSD Page 5 of 5




       4.     That Plaintiff be awarded his costs, expenses and attorneys’ fees pursuant to 17

              U.S.C. §505;

       5.     That Plaintiff be awarded pre-judgment interest; and

       6.     Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).


Dated: Valley Stream, New York
       November 16, 2020
                                                            LIEBOWITZ LAW FIRM, PLLC
                                                            By: /s/Richard Liebowitz
                                                            Richard P. Liebowitz, Esq.
                                                            11 Sunrise Plaza, Suite 305
                                                            Valley Stream, New York 11580
                                                            Tel: (516) 233-1660
                                                            RL@LiebowitzLawFirm.com

                                                            Attorneys for Plaintiff Robert Mecea
